Title: From George Washington to John Hancock, 31 January 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris town 31st Jany 1777.

I have none of your favors unanswered at present. There is such a demand upon me from all Quarters for Money, which I am unable to answer, that I cannot help again pressing you to send on a Supply. The recruiting Service is almost at a stop here for want of Money, and Governor Trumbull writes me word that it is totally so in Connecticut. He adds, that their loan Officers cannot proceed in their Business for want of proper Checque Books and Notes, but that if they were furnished with them, they could soon take in a sufficient quantity to answer their purposes.
I shall be glad to be informed, whether I have a right to draw Warrants upon the loan Officers in the different States. The State of Connecticut advanced, Colo. Sheldon at my request, ten thousand pounds lawful to raise his Regiment of Horse. For their reimbursement, they desired me to give them a draft upon the loan Office, but not knowing whether I had a right to draw upon that fund, I deferred it, till I heard from you.

I must beg you will write to the Assemblies of the different States, and insist upon their passing a law to inflict a severe and heavy penalty upon those who harbour deserters, knowing them to be such. Our Army is shamefully reduced by desertion, and except the people in the Country can be forced to give Information when Deserters return to their old Neighbourhoods, we shall be obliged to detatch one half of the Army to bring back the other.
I have a letter from Genl Heath of the 24th Instant. he was at and near Kingsbridge with his Army. I dont find that he is likely to do more, than to draw the Attention of the Enemy that way, and to cut them off from Forage, of which they are in great want. The Troops had not returned from Rhode Island, by the last accounts, but were daily expected. I have the Honor to be Sir most respectfully Yours

Go: Washington

